Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but are not persuasive to allow the claimed invention.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 112 (b) Rejection:  The rejection is withdrawn.
With respect to the 103 Rejection:  After reconsideration, Examiner found out that Kearns discloses the claimed subject matter, thus the rejection is updated as 102(a) Rejection under Kearns.
On Page 12-13, Applicant argues that Kearns does not teach “producing a second computer readable map …upon the at least one processor detecting coupling of the first sensory module to the robotic chassis”.  Examiner disagrees.
Kearns teaches at Fig.4, [0086]-[0099], the robot 100 includes a controller 500 which receives signals from sensor module 400, wherein the camera 168 (at the robot head which is equivalent to the claim’s first sensor module), and other signals from 3D imaging sensor 450, laser scanner 440, accelerometer 470, proximity sensor 410, and etc. (at the lower body of the robot 100 which is equivalent to the claim’s additional sensor module).  The robot head could includes the camera 168 and 3D imaging sensor 450 as shown in Fig.2C thru Fig.2G, wherein the robot’s head enables connecting and detachable as shown in [0072]-[0073].  At [0112]+, the controller 500 uses detection signals from the imaging sensor 450 and other sensors of the sensor system 400 to identify a person 20, construct a 3D map of surfaces of the person 20 and the scene  to update an occupancy map 700 which meets the scope of “the first processor on the first module is configured to execute computer readable instructions associated with the first set of sensors on the first sensory module to, cause the at least one processor to produce a second computer readable map based on data from the first set of sensors on the first sensory module and the additional set of sensors upon the at least one processor detecting coupling of the first sensory module to the robot chassis”.

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 & 20-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearns (20160188977).
With regard to claim 1, Kearns discloses a robotic system, comprising: 
a first sensory module comprising a first set of sensors configured to collect data corresponding to internal or external characteristics of the robotic system and a first processor, wherein the first sensory module is configured to couple to or decouple from a chassis or body of the robotic system (see Fig. 2G shows sensors 450 & 168 of head portion 160 which coupled to a robot 100, the sensors 450 & 168 collects data to the robot’s internal and external (environment around), see at least [0072]-[0073] & [0075] describes about the sensor 450) ; 
the chassis or body of the robotic system comprising an additional set of sensors not on the first sensory module and at least one additional processor on the chassis or body (sensor module 300 having a body 310, see at least [0075]+); 
a non-transitory computer readable storage medium comprising computer readable instructions embodied thereon (controller 500, see Fig.4 & Fig.5); and 
the at least one processor on the chassis or body is configured to execute the computer readable instructions to, perform a first set of autonomous tasks by producing a first computer readable map of an environment using data from the additional set of sensors not on the first sensory module, wherein the additional set of sensors is in communication with the at least one processor on the chassis or body, based on computer readable instructions associated with the additional set of sensors (sensors module 400 includes 3D sensor 450, laser scanner 440, proximity sensor 410 which is equivalent to sensors module 300 in Fig.1A & Fig.2A, connects to the controller 500 for creating an environment map or object map of the scanned area, see at least [0095]+)
the first processor on the first module is configured to execute computer readable instructions associated with the first set of sensors on the first sensory module to, cause the at least one processor to produce a second computer readable map based on data from the first set of sensors on the first sensory module and the additional set of sensors upon the at least one processor detecting coupling of the first sensory module to the robot chassis (the controller 500 uses detection signals from the imaging sensor 450 and other sensors of the sensor system 400 to identify a person 20, construct a 3D map of surfaces of the person 20 and the scene  to update an occupancy map 700, see at least [0112]+) .  

With regard to claim 2, Kearns teaches that the robotic system of claim 1, wherein, the first sensory module comprises a connection interface coupled to a respective connection interface of the robotic system (touch screen 162, see at least [0072]+).  

With regard to claim 3, Kearns teaches that the robotic system of claim 2, wherein, the connection interface of the first sensory module is configured based in part on a shape of the chassis or body of the robotic system (Fig.2F-Fig.2G shows different scenarios the sensor module of 450 & 168 with the interface 162) .  

With regard to claim 4, Kearns teaches that the robotic system of claim 3, wherein, the first sensory module is coupled and decoupled from the robotic system without modifications to the chassis of the robotic system (the robot 100 does not change when the sensor module 450 & 168 attached or detached, see Fig.2A without the head and the Fig.2C-Fig.2G with robot head).  

With regard to claim 6, Kearns teaches that the robotic system of claim 1, further comprising: a second different sensory module coupled to the first sensory module, the first and second sensory module being in communication with the at least one processor of the robotic system (The head’s sensor module 450 & 168 both communicate to the controller 500, see at least [0086]-[0089]+).  

With regard to claim 7, Kearns teaches that the robotic system of claim 1, wherein the at least one processor of the robotic system is further configured to execute the instructions to: perform a second set of autonomous tasks with the first sensory module coupled to the at least one processor on the chassis or body, the second set of autonomous tasks includes all of the tasks of the first set of tasks and one or more additional tasks based on the second computer readable map (see at least [0096]-[0097]+).  

With regard to claim 8, Kearns teaches that the robotic system of claim 1, wherein, the first sensory module includes one of a camera and lights component, a light- detecting and ranging sensory component, a depth camera component, or one or more internal monitoring sensor components (camera 168 includes visible light and infrared camera, see at least [0086]+).  

With regard to claim 9, Kearns teaches that the robotic system of claim 1, wherein, the first sensory module includes one or more processors configured to, receive computer readable instructions received by the at least one processor of the robotic system, and execute the computer readable instructions (the controller 500 takes into account a moment of inertia of the robot 100, see at least [0099]-[0100]+).  

With regard to claim 10, Kearns teaches that the robotic system of claim 9, wherein the execution of the computer readable instructions by the one or more processors of the first sensory module configures the one or more processors of the first sensory module to execute an image recognition model, the image recognition model is configured to identify features in images captured by either the first set of sensors on the first sensory module or the additional set of sensors (see at least [0103]+).

With regard to claim 30, Kearns teaches that the robotic system of Claim 1, wherein, the second computer readable map is produced at least in part using the additional set of sensors; and the second computer readable map includes one or more features localized thereon, the features being sensed by the first set of sensors on the first sensory module, the localization is based on data from the additional set of sensors (see at least [0086]-[0099]+).

With regard to claim 20, Kearns discloses a method for being performed by a robotic system, comprising: 
Collecting, by a first sensory module, data corresponding to internal or external characteristics of the robotic system and a first processor, wherein the first sensory module is configured to couple to or decouple from a chassis or body of the robotic system (see Fig. 2G shows sensors 450 & 168 of head portion 160 which coupled to a robot 100, the sensors 450 & 168 collects data to the robot’s internal and external (environment around), see at least [0072]-[0073] & [0075] describes about the sensor 450) ; 
Collecting, by an additional set of sensors on a chassis or body of the robotic system, corresponding to internal or external characteristics of the robotic system; (sensor module 300 having a body 310, see at least [0075]+); 
 performing, by at least one processor on the chassis or body of the robotic system upon execution of computer readable instructions associated with the additional set of sensors not on the first sensory module in communication with the processor, stored on a non-transitory computer readable medium, a first set of autonomous tasks by producing a first computer readable map of an environment using data from the additional set of sensors not on the first sensory module (sensors module 400 includes 3D sensor 450, laser scanner 440, proximity sensor 410 which is equivalent to sensors module 300 in Fig.1A & Fig.2A, connects to the controller 500 for creating an environment map or object map of the scanned area, see at least [0095]+)
upon detecting a coupling of the sensory module to the robot chassis, producing, by the at least one processor upon execution of the computer readable instructions associated with the first set of sensors on the first sensory module and computer readable instructions associated with the additional set of sensors not on the first sensory module, a second computer readable map based on data from the first set of sensors on the first sensory module and the additional set of sensors (the controller 500 uses detection signals from the imaging sensor 450 and other sensors of the sensor system 400 to identify a person 20, construct a 3D map of surfaces of the person 20 and the scene  to update an occupancy map 700, see at least [0112]+).

With regard to claim 21, Kearns teaches that the method of claim 20, wherein, the first sensory module comprises a connection interface coupled to a respective connection interface of the robotic system (touch screen 162, see at least [0072]+).  

With regard to claim 22, Kearns teaches that the method of claim 21, wherein, the connection interface of the first sensory module is configured based in part on a shape of the chassis or body of the robotic system (Fig.2F-Fig.2G shows different scenarios the sensor module of 450 & 168 with the interface 162) .  

With regard to claim 23, Kearns teaches that the method of claim 22, wherein, the first sensory module is coupled and decoupled from the robotic system without modifications to the chassis of the robotic system (the robot 100 does not change when the sensor module 450 & 168 attached or detached, see Fig.2A without the head and the Fig.2C-Fig.2G with robot head).  

With regarding 24, Kearns teaches that the method of claim 20, wherein the first sensory module is inoperable prior to being coupled to the at least one processor on the chassis or body of the robotic system (the neck 150 is an electrical connector and disconnected, see at least [0072]+)

With regard to claim 25, Kearns teaches that the method of claim 20, further comprising: a second different sensory module coupled to the first sensory module, the first and second sensory module being in communication with the at least one processor of the robotic system (The head’s sensor module 450 & 168 both communicate to the controller 500, see at least [0086]-[0089]+).  

With regard to claim 26, Kearns teaches that the method of claim 20, perform a second set of autonomous tasks with the first sensory module coupled to the at least one processor on the chassis or body, the second set of autonomous tasks includes all of the tasks of the first set of tasks and one or more additional tasks based on the second computer readable map (see at least [0096]-[0097]+).  

With regard to claim 27, Kearns teaches that the method of claim 20, wherein, the first sensory module includes one of a camera and lights component, a light- detecting and ranging sensory component, a depth camera component, or one or more internal monitoring sensor components (camera 168 includes visible light and infrared camera, see at least [0086]+).  

With regard to claim 28, Kearns teaches that the method of claim 20, wherein, the first sensory module includes one or more processors configured to, receive computer readable instructions received by the at least one processor of the robotic system, and execute the computer readable instructions (the controller 500 takes into account a moment of inertia of the robot 100, see at least [0099]-[0100]+).  

With regard to claim 29, Kearns teaches that the method of claim 20, wherein the execution of the computer readable instructions by the one or more processors of the first sensory module configures the one or more processors of the first sensory module to execute an image recognition model, the image recognition model is configured to identify features in images captured by either the first set of sensors on the first sensory module or the additional set of sensors (see at least [0103]+).

With regard to claim 31, Kearns teaches that the method of claim 20,, wherein, the second computer readable map is produced at least in part using the additional set of sensors; and the second computer readable map includes one or more features localized thereon, the features being sensed by the first set of sensors on the first sensory module, the localization is based on data from the additional set of sensors (see at least [0086]-[0099]+) .

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (20180206687) discloses a robot cleaner which includes a main body, a suction device, and etc.  Wherein the main body includes an upper housing and a lower housing which are coupled to each other, see the summary section.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662